[main_logo.gif]



























Employment Agreement


between




Flagstone Reassurance Suisse SA
Rue du College 1, CH-1920 Martigny


(the “Company”)


and


Patrick Boisvert


(the “Employee”)













--------------------------------------------------------------------------------




 
[main_logo.gif]

 

--------------------------------------------------------------------------------




1.           FUNCTION AND FIELD OF ACTIVITY
 
The Employee is employed as Chief Financial Officer for the Company. The
description of the Employee’s field of activity as well as his duties and
responsibilities, is an integral part of this Agreement (ANNEX 1).


The Company has the right to assign other duties and responsibilities to the
Employee which are in accordance with the Employee’s education and knowledge.




2.
RELEVANCE OF ARTICLES OF INCORPORATION AND REGULATIONS

 
The Company’s articles of incorporation and regulations, to be issued by the
board and as amended from time to time, are an integral part of this Agreement.
These articles are to be provided to the Employee.




3.
REPORTING

 
The Employee shall regularly report to the CEO of the Company (or as otherwise
assigned). The Employee will also work closely with the Group CFO. Annex 1
contains a detailed description of the Employee’s obligations.




4.
CONFLICT OF INTERESTS

 
The Employee shall not engage in any activities which might lead to a conflict
of interests with respect to his position with the Company. In particular, the
Employee shall refrain from operating, working for, or participating in any
business which competes with the Company.


The Employee shall not engage in any other business activities without a written
board resolution. In case of non-remunerated activities a written board
resolution shall only be required in case such activities could affect the
Company’s interests or the Employee’s performance.


The participation as a shareholder in the share capital of another company which
is not in competition with the Company is authorized if no entrepreneurial
influence is exercised. The Employee is obliged to inform the board of
transactions in the shares of other insurers/reinsurers.
 
 
 
 

--------------------------------------------------------------------------------


 
 
[main_logo.gif]
 


5.
TERM AND STARTING DATE

 
This Employment Agreement is concluded for an indefinite term of two years
commencing June 1, 2008.


This Employment Agreement may be terminated by either party upon three months’
notice, effective as of the end of the month.


6.
PROBATION PERIOD

 
None.




7.
WORKING HOURS

 
The Employee shall devote his full working capacity exclusively to the Company.




8.
SALARY

 
The gross salary amounts to CHF 270,000 per year, payable in 12 monthly
installments. There is no “13th month salary”.


This amount includes all compensation for overtime.




9.
BONUS

 
The Employee may be considered for a bonus in the range 0-50% of his gross
salary earned, which is discretionary and conditional upon his performance,
conduct and the profitability of the Company. The bonus settlement will not take
place before the year end result is approved by the general assembly.


No bonus is payable to an Employee who has resigned.




10.
EXPENSES

 
The Company shall cover all reasonable expenses (traveling and hotel expenses,
expenses for invitations etc.) which arise in connection with the Employee’s
activities for the Company. The Staff Policy Manual as amended from time to time
contains further rules regarding reimbursement of expenses.
 
 
 
 

--------------------------------------------------------------------------------


 
 
[main_logo.gif]
 
 
11.
SOCIAL CONTRIBUTIONS

 
The Employee and the Company shall each pay half of the contributions for AVH
(Old Age and Survivors’ Insurance), IV (Invalidity Insurance), EO (Loss of
Earnings) and ALV/AC (Unemployment Insurance). The Employee’s contributions are
deducted by the Company from his gross salary and possible bonus payment.




12.
PENSION PLAN

 
Unless he elects otherwise consistent with Swiss law, the Employee shall
participate in the Company’s pension plan. The plan is detailed in the Staff
Policy Manual.




13.
ILLNESS

 
In case of the Employee’s inability to perform his duties under this Employment
Agreement due to illness, the Employee shall continue to receive his salary for
a maximum period of three months. In no case shall the Employee be entitled to
receive salary after the end of this Employment Agreement.




14.
ACCIDENT

 
The employee is insured for occupational as well as non-occupational accidents
according to the mandatory Swiss accident insurance (UVG). The contributions for
the non-occupational accident insurance shall be paid by the Employee. The
Company may deduct the Employee’s contributions from his gross salary.


The continuation of salary payment in case of accident is determined by Art 324a
and 324b of the Swiss Code of Obligations. In no case shall the Employee be
entitled to receive salary after the end of this Employment Agreement.




15.
DEATH

 
In case of the Employee’s death the Company shall pay to his spouse or his minor
children, or, in the absence of these heirs, other persons to whom the Employee
fulfilled an obligation of support, the salary for the month of death and for
the three consecutive months. Such payment shall include the Company’s
obligations under Art. 338 of the Swiss Code of Obligations.
 
 
 

--------------------------------------------------------------------------------


 

[main_logo.gif]
 


16.
VACATION

 
The Employee is entitled to 5 weeks of paid vacation (25 working days) per year.
Vacation is pro-rated for the first year.


The Employee shall further be entitled to receive his salary for public holidays
which apply in the Canton of Valais.




17.
CONFIDENTIALITY, TRADE SECRETS

 
All manufacturing or trade secrets including customer base, technical,
organizational and financial information and all other information directly or
indirectly related to the business of the Company or to the business of any
customer of the Company, which is disclosed to the Employee by the Company or
any of its employees and which the Employee gets acquainted with during the
employment relationship with the Company, shall be treated as confidential
information. At all times, both during the employment and after the termination
thereof, the Employee shall keep such information secret and shall refrain from
disclosing it or using it in any way for his own benefit or for the benefit of
any person other than the Company.




18.
INTELLECTUAL PROPERTY RIGHTS

 
Inventions, designs, developments and improvements which the Employee makes
while performing his employment activity and contractual duties or to which the
Employee contributes belong to the Company, regardless of their protectability.


Inventions and designs which the Employee makes while performing his employment
activity but not during the performance of his contractual duties or to which
the Employees contributes are assigned to the Company without further
formalities. The Employee shall inform the Company of such inventions or
designs. The Company shall inform the Employee in writing within 6 months
whether it wishes to keep the rights to the invention or the design or to
release them to the Employee. In case that the invention or the design is not
released to the Employee, the Company shall pay him a special appropriate
compensation within the meaning of Art. 332 (4) of the Swiss Code of
Obligations.


The rights to works of authorship (drafts, models, plans, drawings, texts) which
the Employee creates while performing his employment activity, whether during
the performance of his contractual duties or not, including the right to uses
not yet known at this time, are transferred completely and exclusively to the
Company.
 
 
 

--------------------------------------------------------------------------------



 
[main_logo.gif]


19.
MISCELLANEOUS

 
This Agreement together with Annexes and any other signed agreements of like
date form the entire contract between the Employee and the Company. Amendments
to this Employment Agreement shall only be valid if made in writing. E mails
shall not form any part of this contract or any amendment thereto; however,
documents exchanged electronically but signed by hand shall constitute valid
contracts and amendments.


Should any provision of this Employment Agreement be fully or partially invalid
or ineffective, the other provisions or parts shall remain valid and in full
force and effect. In such event, the invalid or ineffective provision or part
shall be replaced by a provision which best reflects the economic intentions of
the parties without being invalid or ineffective, having due regard to the
subject and purposes of this Employment Agreement.


This Agreement replaces in its entirety any previous Agreements between the
Employee and the Company, which are hereby rendered null and void.




20.
APPLICABLE LAW

 
This Employment Agreement is subject to Swiss law.


21.
ANNEXES

 
The agreements and regulations attached to this Employment Agreement, as amended
from time to time, form an integral part of this Agreement.






Place, Date:     ________________________






__________________
David Brown
Director






_________________
Employee







--------------------------------------------------------------------------------










Annex 1
Description of Field of Activity as well as Duties and Responsibilities




1)
Generally Contributing at all times to the creation within the Company and the
Group of business processes, designs, inventions, data repositories and
compilations, analytical techniques and improvements to the same.

2)
To provide senior leadership to Flagstone Reassurance Suisse SA’s financial
reporting and strategic planning functions.

3)
Recruitment, development and retention of finance team

4)
To deploy best practices in finance

5)
Participation in strategic initiatives

6)
Implementing internal financial controls and risk management procedures

7)
Key member of the Flagstone Reassurance Suisse SA executive management team

 


Before conclusion of legal matters or completion of measures which are not part
of the normal business activity, the CFO has to refer to the CEO or Board for
completion. Such activity or measures are to be of high relevance or constitute
a high risk potential.


The general guidance above notwithstanding, the following activities and issues
are always to be submitted to the Board:


1)
For the avoidance of doubt, the Employee is not authorized to enter into
insurance or reinsurance contracts.

2)
Investments or yearly expenses which exceed CHF 50.000.--

3)
relevant contracts such as cooperation with third parties, leasing.

4)
guarantees, credits, leases, participations, etc.

5)
hiring of personnel

6)
real estate transactions

7)
creation of branches or business centers

8)
conclusion of contracts with impact exceeding the normal business activity or
which are of vital importance for the company

9)
conclusion of all business which are board power reserved

 
-----------ENDS--------------





